       Case 19-41171-elm13
Pam Bassel                         Doc 40 Filed 07/11/19         Entered 07/11/19 15:40:22          Page 1 of 1
CHAPTER 13 STANDING TRUSTEE
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
Telephone: (817) 916-4710
Facsimile: (817) 916-4770
                                      UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION


In re:                                                           Case No.: 19-41171-ELM

Maribel Lopez Noriega                                            Chapter 13

                                                                 Hearing Date: 08/09/2019 at 8:30 am
                                 Debtor


                    NOTICE OF CONTINUED HEARING ON NOTICE OF INTENT TO DISMISS

    A hearing was previously scheduled in this matter and has been continued. Notice is hereby given that the hearing
will be continued to 8/9/2019 8:30:00AM.




Dated: July 11, 2019                                               /s/ Pam Bassel



                                             CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the above and foregoing Notice was served by United States first class
mail, postage paid, or electronically by the Court, upon the: Debtor; Debtor's attorney; the Office of the United States
Trustee for the Northern District of Texas and all parties who requested notice, on the same date it was filed.
                                                                   /s/ Pam Bassel
                                                                   Pam Bassel, Chapter 13 Trustee
                                                                   State Bar No. 01344800
                                                                   7001 Blvd 26, Ste 150
                                                                   North Richland Hills, TX 76180
                                                                   Telephone: (817) 916-4710
                                                                   Facsimile: (817) 916-4770
